 1

 2

 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11   THERESA BROOKE,                                   Case No. 1:20-cv-00103-AWI-SAB

12                 Plaintiff,                          ORDER REQUIRING DEFENDANT TO
                                                       FILE RESPONSIVE PLEADING
13          v.

14   SUPERB HOSPITALITY LLC,

15                 Defendant.

16

17         On April 21, 2020, Theresa Brooke (“Plaintiff”) filed an amended complaint in this

18 action against Superb Hospitality (“Defendant”) pursuant to the Americans with Disabilities Act,

19 42, U.S.C. §12102(2). (ECF No. 35.) This matter has been extremely contentious and the
20 parties have filed numerous motions, including seeking sanctions which have been addressed by

21 the district judge. On March 29, 2021, an order issued granting in part Defendant’s motion to

22 dismiss Plaintiff’s first amended complaint and denying Defendant’s Rule 56 motion for

23 summary judgment, Plaintiff’s motion for Rule 56(d) relief, and numerous motions that were

24 erroneously filed. (ECF No.)

25         Pursuant to Rule 12 of the Federal Rules of Civil Procedure, if the Court denies a motion

26 brought under Rule 12, “the responsive pleading must be served within 14 days after notice of
27 the court’s action.” Fed. R. Civ. P. 12(a)(4)(A). Here, the order granting in part Defendant’s

28 motion to dismiss was filed on March 29, 2021. (ECF No. 90.) The deadline to file a responsive


                                                   1
 1 pleading has passed and Defendant has not filed a responsive pleading or sought an extension of

 2 time to do so.

 3          Accordingly, IT IS HEREBY ORDERED that Defendant shall file a responsive pleading

 4 within seven (7) days of the date of entry of this order.

 5
     IT IS SO ORDERED.
 6

 7 Dated:     May 24, 2021
                                                         UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
